

117 HR 2109 IH: Debra Nixon Special Needs Trust Inclusion Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2109IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Ms. Sherrill (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize a person participating in the Survivor Benefit Plan to change the beneficiary to a supplemental or special needs trust for the benefit of a dependent child, to authorize a person who establishes such a trust to begin participating in the Survivor Benefit Plan, and for other purposes.
1.Short titleThis Act may be cited as the Debra Nixon Special Needs Trust Inclusion Act. 2.Authorization to participate in or change beneficiary under the Survivor Benefit Plan to provide coverage for certain children with special needs (a)Participation by person who establishes trust for special needs child after retirementSection 1448(a)(5) of title 10, United States Code, is amended— 
(1)in subparagraph (A)— (A)by striking or and inserting a comma; and 
(B)by inserting , or establishes a trust described in subsection (b)(6) before may; and (2)in subparagraph (B)— 
(A)by striking or and inserting a comma; and (B)by inserting , or establishes a trust described in subsection (b)(6) before the period. 
(b)Change in election of beneficiary to trust for special needs childSection 1450(f)(1)(A) of title 10, United States Code, is amended— (1)in the heading, by striking or child and inserting , child, or trust; 
(2)by striking or and inserting a comma; and (3)by inserting , or a trust described in section 1448(b)(6) of this title before the period. 
3.Open enrollment period for changes in beneficiaries under the Survivor Benefit Plan to provide coverage for certain children with special needs 
(a)Election to change beneficiaryDuring the open enrollment period, an eligible individual may elect to change the beneficiary, previously elected by that eligible individual, of an annuity under the Survivor Benefit Plan, to provide coverage for— (1)a trust established for a special needs child; 
(2)a spouse and a trust established for a special needs child; or (3)a former spouse and a trust established for a special needs child. 
(b)Manner of making electionAn election under this section shall be made in writing, signed by the eligible individual making the election, and received by the Secretary concerned before the end of the open enrollment period. (c)Effective date of electionAn election under this section shall be effective on the first day of the first calendar month following the month in which the election is made. 
(d)DefinitionsIn this section; (1)The term eligible individual means an individual who— 
(A)is a person described in subsection (b)(6) of section 1448 of title 10, United States Code; and (B)before the open enrollment period, is a participant in the Survivor Benefit Plan providing coverage for a spouse or former spouse. 
(2)The term open enrollment period means the one-year period beginning on the date of the enactment of this Act. (3)The term Secretary concerned has the meaning given that term in section 101 of the Servicemembers Civil Relief Act (50 U.S.C. 3911). 
(4)The term Survivor Benefit Plan means the program established under subchapter II of chapter 73 of title 10, United States Code. (5)The term trust established for a special needs child means a trust described in subsection (b)(6) of section 1448 of title 10, United States Code. 
